PER CURIAM.
Appellants appeal orders of the deputy denying their requests for a partial advance upon compensation benefits in order that they might pay their attorney’s fees. In Travelers Insurance Company v. Taylor, 444 So.2d 39 (Fla. 1st DCA 1984), this court recently held that a partial advance for the purpose of paying claimant’s attorney’s fees is materially prejudicial to the carrier and must be denied. We decline to recede from our opinion in Taylor. However, we join in the sentiments of another panel of this court that this matter should be given further study by the Division of Workers’ Compensation and the Florida Legislature, since the present legislative scheme seriously impacts upon injured claimants’ ability to secure the services of competent attorneys in cases in which the absence of such assistance is tantamount to a forfeiture of benefits conferred by law. Aramburo v. Cargo Development, Inc., 455 So.2d 567 (Fla. 1st DCA 1984).
AFFIRMED.
BOOTH, SMITH and THOMPSON, JJ., concur.